DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Regarding claim 1:
 “the front end of the outer sealed cylinder” should be “a front end of the outer sealed cylinder” as it’s the first instance mentioned on page 14, line 3.
“the opening at the front end of the middle cutoff cylinder” should be “an opening at a front end of the middle cutoff cylinder” as it’s the first instance mentioned on page 14, lines 5-6.
“the front end of the inner sampling cylinder” should be “a front end of the inner sampling cylinder” as it’s the first instance mentioned on page 14, line 6.
“the rear end of the outer sealed cylinder” should be “a rear end of the outer sealed cylinder” as it’s the first instance mentioned on page 14, line 7.
“the front end of the handle inserting rod” should be “a front end of the handle inserting rod” as it’s the first instance mentioned on page 14, line 8.
Regarding claim 2:
“the front end of the sealed cylinder main body” should be “a front end of the sealed cylinder main body” as it’s the first instance mentioned on page 14, lines 14-15.
“the rear end of the sealed cylinder main body” should be “a rear end of the sealed cylinder main body” as it’s the first instance mentioned on page 14, lines 15-16.
“the inner rear end of the sampling closed cavity” should be “an inner rear end of the sampling closed cavity” as it’s the first instance mentioned on page 14, line 17.
Regarding claim 3: 
“the front end of the cutoff cylinder main body” should be “a front end of the cutoff cylinder main body” as it’s the first instance mentioned on page 14, line 24.
“the upper side of the cylinder main body” should be “a upper side of the cylinder main body” as it’s the first instance mentioned on page 14, line 25,
“the rear end of the cutoff cylinder main body” should be “a rear end of the cutoff cylinder main body” as it’s the first instance mentioned on page 14, line 26.
Regarding claim 4: 
“the front end of the sampling cylinder main body” should be “a front end of the sampling cylinder main body” as it’s the first instance mentioned on page 15, line 6.
“the rear end of the sampling cylinder main body” should be “a rear end of the sampling cylinder main body” as it’s the first instance mentioned on page 15, lines 7-8.
“the rear end of the middle cutoff cylinder” should be “a rear end of the middle cutoff cylinder” as it’s the first instance mentioned on page 15, line 10.
“the front end of the middle cutoff cylinder” should be “a front end of the middle cutoff cylinder” as it’s the first instance mentioned on page 15, line 11.
“the sidewall at the front of the sampling cylinder main body” should be “a sidewall at the front of the sampling cylinder main body” as it’s the first instance mentioned on page 15, line 12. 
Regarding claim 5:
“the front end inside the core rod insertion port” should be “a front end inside the core rod insertion port” as it’s the first instance mentioned on page 15, line 16.
“the rear end of the sampling cylinder telescoping rotary rod” should be “a rear end of the sampling cylinder telescoping rotary rod” as it’s the first instance mentioned on page 15, line 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the insertion and removal operation" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis causes the meaning of the claims to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as not referring to any earlier recited element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Niizeki (US 20010044635 A1)
in view of Clifford (US 20040255739 A1).

With respect to claim 1, Niizeki discloses 
A medical fully closed pathological material sampling device (see paragraph 0090, tissue excision and cutting apparatus #1) comprising 
an outer sealed cylinder (1) (see paragraph 0096, resection blade #7), wherein a closable opening (33) is provided at the front end of the outer sealed cylinder (1) (see paragraph 0097, a sealing rod #8 airtightly seals the resection blade), and a middle cutoff cylinder (9) is movably inserted inside the outer sealed cylinder (1) (see paragraph 0095, longitudinal penetrating passage #4 is constructed with a cylindrical body and is inserted with the resection blade); 
an inner sampling cylinder (6) is telescopically inserted at the opening at the front end of the middle cutoff cylinder (9) (see paragraph 0097, push rod #9 is inserted into the cylinder body from a push hole), and […]; 
a sampling operation handle (4) is provided outside the rear end of the outer sealed cylinder (1) (see paragraph 0134, rib #9a is provided at the rear end), a handle inserting rod (3) is provided on the sampling operation handle (4) (see paragraph 0134, rod portion #9b is connected to the rib #9a), and the front end of the handle inserting rod (3) extends into a closable insertion port at the rear end of the outer sealed cylinder (1) (see paragraph 0134 and Fig. 4, the front side of rod portion #9b is inserted into the resection blade #7); and 
the front end of the handle inserting rod (3) is connected to the middle cutoff cylinder (9) (see Fig.1, the front side of the rod #9 and its rod portion #9b is connected to the longitudinal penetrating passage #4) and the inner sampling cylinder (6) inside the outer sealed cylinder (1) (see Fig. 1, the longitudinal penetrating passage #4 is inside the resection blade #7).
Niizeki does not disclose a sampling knife is provided at the front end of the inner sampling cylinder (6).
	Clifford teaches a sampling knife is provided at the front end of the inner sampling cylinder (see paragraph 0071-0072, the cutting portion as seen in Fig. 1B includes #116 and is provided at the front end of the shaft #104 which is inside and extends out of cylinder #102)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Niizeki with the teachings of Clifford because it would have resulted in the predictable result of placing a cutting edge to cut a specimen from a mass of tissue (Clifford: see paragraph 0072) and also to be inside of a cover that protects and traps the collected specimen (Clifford: see paragraph 0072).

With respect to claim 2, all limitations of claim 1 apply in which a modified Niizeki further teaches 
the outer sealed cylinder (1) is composed of a sealed cylinder main body (32) (see paragraph 0096, cylinder body #7b), a sampling closed cavity (5) is provided inside the sealed cylinder main body (32) (see paragraph 0096, a holding portion #7c to contain cut off tissue) , a closed opening (33) is provided at the front end of the sealed cylinder main body (32) (see Fig. 4a, the front side of #7 is closed), an inserting rod entrance (34) is provided at the rear end of the sealed cylinder main body (32) (see Fig. 4a, the rear end of #7 has an opening for the push rod #9 to enter) , the inserting rod entrance (34) is connected to an inserting rod telescoping cavity (2) at the inner rear end of the sampling closed cavity (5) (see Fig. 4a, the opening for the push rod #9 is on the inside), and a telescoping tube through hole (35) is provided at one end of the inserting rod telescoping cavity (2) that is located inside the sampling closed cavity (5) (see Fig. 4a, the cavity of #7 allows push rod #9 to be inserted); 
the handle inserting rod (3) extends into the inserting rod telescoping cavity (2) via the inserting rod entrance (34) (see Fig.4a, #9a extends into the cavity of #7).

With respect to claim 3, all limitations of claim 1 apply in which a modified Niizeki further teaches 
the middle cutoff cylinder (9) is composed of a cutoff cylinder main body (26) (see paragraph 0095, longitudinal penetrating passage #4 is constructed with a cylindrical body and is inserted with the resection blade), a sampling cylinder insertion cavity (28) is provided inside the cutoff cylinder main body (26) (see Fig. 3, #4 has a cavity), a cylinder insertion port (29) is provided at the front end of the cutoff cylinder main body (26) (see Fig. 1, #5 connects the longitudinal penetrating passage #4 and the resection blade #7), a cutoff knife head (15) extending forward is provided on the upper side of the cylinder insertion port (29) (see Fig. 1 and paragraph 0092, #3 is a clamp for grasping tissue with a chopping block piece #2); 
a cutoff cylinder telescoping tube (10) is provided at the rear end of the cutoff cylinder main body (26) (see Fig. 1, the dashed lines show that a tube is inserted through #4), and the rear end of the cutoff cylinder telescoping tube (10) is detachably connected to the front end of the handle inserting rod (3) (see paragraph 0098, detachable if necessary; and see Figs. 1-4b, the tubes are detachably connected) .

With respect to claim 4, all limitations of claim 3 apply in which a modified Niizeki in view of Clifford further teaches the inner sampling cylinder (6) is composed of a sampling cylinder main body (19) ( see paragraph 0097, push rod #9 is inserted into the cylinder body from a push hole and has a body #9b); and a sampling cylinder telescoping rotary rod (8) is provided at the rear end of the sampling cylinder main body (19) (see Fig. 4a, the push rod #9 is within a cavity that collects samples), and the sampling cylinder telescoping rotary rod (8) is inserted into a telescoping rotary rod insertion port (27) of the cutoff cylinder telescoping tube (10) located at the rear end of the middle cutoff cylinder (9) (see Fig. 4a)
	Clifford further teaches a sampling cavity (22) is provided inside the sampling cylinder main body (19) (see paragraph 0071, a trough #120 is defined within the shaft #104) , a sampling inlet (23) is provided at the front end of the sampling cylinder main body (19) (Clifford: see paragraph 0069, #106 is the distal tip that is configured to be retractable and extendable and cut into tissue), and the sampling knife is provided outside the sampling inlet (23) (see paragraph 0071-0072, the cutting portion as seen in Fig. 1B includes #116 and is provided at the front end of the shaft #104 which is inside and extends out of cylinder #102); and a cutoff knife insertion opening (17) (see paragraph 0072, closable opening of flexible member #114), which facilitates the insertion of the cutoff knife head (15) at the front end of the middle cutoff cylinder (9), is provided on the sidewall at the front end of the sampling cylinder main body (19) (see Fig. 1B, the flexible member #114 is provided on the sidewall of the shaft #104).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Niizeki with the teachings of Clifford because it would have resulted in the predictable result of providing a cavity where a cutting edge is to collect tissue samples (Clifford: see paragraph 0071).

With respect to claim 5, all limitations of claim 4 apply in which a modified Niizeki further teaches 
a core rod insertion port (13) is provided inside the handle inserting rod (3) (see Fig. 4a, there is an opening for push rod #9 to enter), a rotary rod connecting core rod (11) is provided within the core rod insertion port (13) (see paragraph 0155, the resection blade is rotatable), and the rotary rod connecting core rod (11) extends to a rotary rod connection (38) at the front end inside the core rod insertion port (13) (see paragraph 0155 and Fig. 8), and is detachably connect to a core rod connection (20) at the rear end of the sampling cylinder telescoping rotary rod (8) of the inner sampling cylinder (6) (see paragraph 0098, the push rod is detachable); and, 
a core rod positioning flange (39) is provided at one end of the rotary rod connecting core rod (11) that is located outside the sampling operation handle (4) (see paragraph 0216-0217, piston flange #8he), and the core rod positioning flange (39) is detachably connected at a fixed position to the sampling operation handle (4) (see Fig. 18a).

With respect to claim 6, all limitations of claim 5 apply in which a modified Niizeki further teaches
a gripping projection (41) that facilitates the insertion and removal operations of the connecting core rod is provided on the outer side of the core rod positioning flange (39) of the rotary rod connecting core rod (11) (see paragraph 0005, grip portion is usually part of a tissue excision and cutting apparatus), and a screw hole (40) is also provided on the core rod positioning flange (39) (see paragraph 0134, #9c is detachable and has a screw hole to make it detachable); 
a core rod fixation screw (12) passes through the screw hole (40) (see paragraph 0175, setscrew) and is connected to a core rod fixation screw hole (37) on the sampling operation handle (4) that is provided alongside the outer end of the core rod insertion port (13) (see Fig. 3a and 3b and paragraph 0113-0117, the link support hole is on the outside and used to connect the rods), .

With respect to claim 7, all limitations of claim 4 apply in which a modified Niizeki in view of Clifford further teaches the sampling knife provided outside the sampling inlet (23) at the front end of the inner sampling cylinder (6) is an annular sampling knife (7) (Clifford: see paragraph 0089, sharp blades), and several sets of circumferentially arranged serrated cutting blades are provided on the annular sampling knife (7) (Clifford: see paragraph 0089, sharp blades with conical shape).

With respect to claim 8, all limitations of claim 4 apply in which a modified Niizeki in view of Clifford further teaches a cutoff cylinder connection engaging block (21) is provided on the sampling cylinder telescoping rotary rod (8) of the inner sampling cylinder (6) at one end close to the sampling cylinder main body (19) (Niizeki: see paragraph 0107, connecting rod #5c); accordingly, a sampling cylinder connection engaging claw (30) is provided on the bottom surface inside the sampling cylinder insertion cavity (28) of the middle cutoff cylinder (9) (Niizeki: see Fig 3a-3b and see paragraph 0113-0119, operation part #5a is provided on the bottom), and an engaging block engaging port (31) that facilitates the engagement of the cutoff cylinder connection engaging block (21) is provided at the front end of the sampling cylinder connection engaging claw (30) (Niizeki: see paragraph 0116 and see Fig. 3a-3b, #5ab is the movable operation part which is in the front).

With respect to claim 9, all limitations of claim 4 apply in which a modified Niizeki in view of Clifford further teaches an axially arranged cutoff guide slot (14) is provided on the sidewall of the cutoff cylinder main body (26) of the middle cutoff cylinder (9) (Clifford: see paragraph 0099, channel #1718 allows the collection assembly to slide within the channel), and a cutoff guide projection (16) is provided outside the sidewall of the sampling cylinder main body (19) of the inner sampling cylinder (6) at a location corresponding to the cutoff guide slot (14) on the middle cutoff cylinder (9) (Clifford: see paragraph 0100, the shaft can be rotated to collect specimen based on what is targeted).

With respect to claim 10, all limitations of claim 4 apply in which a modified Niizeki in view of Clifford further teaches a sampling cylinder exhaust hole (18) is provided on the bottom surface inside the sampling cavity (22) of the inner sampling cylinder (6) (Clifford: see paragraph 0076, opening #222 expands under the flexible member #114), and an ultra-filtration membrane (25) used to filter out pathogens is provided inside the bottom surface of the sampling cavity (22) (Clifford: see paragraph 0072, flexible membrane #114 serves to collect and isolate the collected specimen by drawing over the cut specimen and encapsulating the same).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791